— Judgment, Supreme Court, New York County, rendered November 27, 1972, convicting defendant, after a jury trial, of the crimes of robbery in the first degree, robbery in the second degree, possession of a weapon, burglary in the second degree, grand larceny in the third degree, attempted grand larceny in the first degree, and assault in the second degree, unanimously modified, on the law, to the extent of reversing the conviction of grand larceny in the third degree and possession of a weapon, vacating the concurrent sentences imposed thereon, and dismissing those counts of the indictment and otherwise affirmed. Where an offense charged in one count is greater than any charged in the other counts, and when the lesser offense is necessarily included in the greater offense, the lesser offense is described as an "inclusory concurrent count.” A verdict of guilty upon the greater offense is deemed a dismissal of every inclusory concurrent count (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784; People v Colon, 46 AD2d 624; People v Rivera, 46 AD2d 862). We have modified the judgment in the case at bar accordingly. Concur — Murphy, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ.